DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 10-11, and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
The amendment to claim 1 lacks written description support because the claimed range lacks support in the originally filed specification. In re Lukach, 442 F.2d 967 (CCPA 1971).
In the originally filed specification Applicant has support for the following ranges:
¶ 0016, where the first phosphor is 50 weight % or greater;
¶ 0019, where the first phosphor is 75 weight % or less, and where the first phosphor is 60 weight % or less.
Applicants in their amendment have created a species of these two genera to create the range of 50 weight % to 60 weight %.  Applicant has not shown that they have possession of this 
Applicant  on page 8-12 of the November 23, 2020 arguments (“Remarks”) states that the above limitation is critical to the claimed invention. Applicant asserts that this is because it is the claimed range which allows for “a green-light device, can have a small spike in the blue region”. Page 9 of Remarks. However, this statement applies only to the second genus, where the range is 60 weight % or less, i.e. 0-60. Nothing in the ¶ 0019, or the rest of the disclosure states that the claimed range 50-60 weight % is critical. Further, based upon Applicant’s ¶ 0019, if one has 0 weight % of the first phosphor the device will still have a small spike in the blue region. This is because Applicant’s states:
The content of the first phosphor 7a in the first sealing member 40a is, for example, preferably 75 weight% or less with respect to the total weight of the first sealing member 40a, and more preferably 60 weight% or less. With such a content, as shown in the light emission spectrum of the light emitting device 100 shown in FIG. 2, the light emitting device 100 can have a small spike in the blue region. Accordingly, a portion of blue light emitted from the first light emitting element la with high light intensity is emitted to outside, so that it is possible to improve light emission intensity of the light 
¶ 0019. Based upon Applicant’s own statement the claimed range is not critical.
	Still further, Applicant’s discussion of the range of 50 weight  % can be found in ¶ 0016. This paragraph does not state anything is critical to a range of 50-60 weight %. Rather, this paragraph states that 50 weight % or greater, 50-100 is the necessary range. 
	Therefore, based upon the above, and Applicant’s specification the statement that the claimed range is critical is not persuasive as it lacks support in the originally filed specification, lacks written description, and is considered new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, 13, 15-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Chem. Corp. (JP 2006309209 (A)) (“Mitsubishi”), in light of evidentiary reference Lee et al. (US 2007/0092758 A1) (“Lee”), in view of Sharp KK et al. (JP 2008303331 (A)) (“Sharp”), in light of evidentiary reference Schanda, Janos, "CIE Chromaticity Diagrams, CIE Purity, CIE Dominant Wavelength", Encyclopedia of Color Science and Technology, DOI 10.1007/978-3-642-27851-8_325-1, Springer Science+Business Media New York 2015 (“Schanda”), in light of evidentiary reference Shrestha et al., "Enhancement of color saturation and color gamut enabled by a dual-band color filter exhibiting an adjustable spectral response" , Optics Express, 10 February 2014,  Vol. 22, No. 3, DOI:10.1364/OE.22.003691, pgs 3691-3704 (Shrestha”).
Regarding claim 1, Mitsubishi teaches at least in figures 1-5:
A first light emitting device (2) including (detailed below)
a first light emitting element (23)
a first sealing member (28) covering the first light emitting element (23), and containing a first phosphor (24) having a peak emission wavelength of 490 nm or greater and 570 nm or less (¶ 0092, where the wavelength emitted from 23 is between 490nm to 570nm), 
with a content of the first phosphor is 50 weight'% or greater and 60 weight % or less with respect to a total weight of the first sealing member (¶ 0126, where the binder and phosphor 

Regarding the limitation,
the first light emitting element having a peak emission wavelength of 430 nm or greater and less than 490 nm. 
Mitsubishi teaches in ¶¶ 0094, that there is no limitation to the type of device for the first light emitting member 23. The only limitation is that it excite the green phosphor. ¶¶ 0024-29, where the type of light emitting member can be arbitrary and one type of light emitting member that can be used is an AlGaN light emitting semiconductor device. ¶ 0134, where AlGaN light emitting semiconductor can emit blue light. ¶ 0131, where blue light can be in the range of 420-480nm. Therefore, based upon Mitsubishi teaching that the first light emitting element can be any AlGaN device it would have been obvious to one of ordinary skill in the art to use the blue LED of Mitsubishi as the light emitting device to active the green phosphor. It would further be obvious to use the blue led, because Mitsuibisi teaches that the light emitting element for use in the red LED can be any arbitrary device. Thus, by using a blue LED for all three LEDs, albeit with different colored phosphors as taught by Mitsubishi, one of ordinary skill in the art can simplify the device. This is because they will no longer have to use three different types of exciting LEDs. They only need to use one, the blue LED, and this will therefore save on manufacturing time and cost.

Regarding the limitation,
wherein a mixed color light in which light emitted from the first light emitting element and light emitted from the first phosphor are mixed has an excitation purity of 70% or greater on a 1931 CIE chromaticity diagram.
According to Applicant’s specification the above is a characteristic of having the first phosphor being 50 percent of the weight of the first sealing member. ¶ 0016. Where the first sealing member is the resin. 
	Based upon the teachings of Mitsubishi the amount of the first phosphor to the amount of the first sealing member is a result effective variable based upon whether one wants to form a reflective light emitting device or not. ¶¶ 0083-89. Thus, based upon the teachings of Mitsubishi the above limitation is a characteristic of the device of Mitsubishi.

a second light emitting device (1) including (detailed below)
a second light emitting element (13) having a peak emission wavelength of 430 nm or greater and less than 490 nm (¶ 0019), and 
a second sealing member (18) covering the second light emitting element (13), and containing a second phosphor (14) having a peak emission wavelength of 580 nm or greater and 680 nm or less (¶ 0081, where the phosphor 14 can be CaSiAlN3:Eu which is a similar material to claim 11); 
a third light emitting device (3) including (detailed below)

a third sealing member (38) covering the third light emitting element (3), 
wherein the third sealing member (38) does not contain phosphor (as shown in figure 1 38 contains no phosphor), 

Mitsubishi does not explicitly show:
a light-transmissive light guiding plate including a lateral surface facing the first light emitting device, the second light emitting device, and the third light emitting device; and 
a light-transmissive substrate disposed on an upper surface of the light guiding plate, 
wherein the excitation purity of the first light emitting device is lower than an excitation purity of the second light emitting device or an excitation purity of the third light emitting device.

Sharp teaches:
a light-transmissive light guiding plate (22) including a lateral surface (top of 22 in direction of arrow) facing the first light emitting device (1), the second light emitting device (42), and the third light emitting device (43) (where the bottom of the top of 22 faces the above LEDs); and 
a light-transmissive substrate (52) disposed on an upper surface of the light guiding plate (22, where 52 is on top of 22). 
It would have been obvious to one of ordinary skill in the art to combine the LEDS of Mitshubishi with the packaging of Sharp because 1) Sharp teaches that this is the typical package 

Sharp and Mitsubishi do not explicitly teach:
wherein the excitation purity of the first light emitting device is lower than an excitation purity of the second light emitting device or an excitation purity of the third light emitting device.
According to Applicant’s specification, at least ¶¶ 0006, and 17, the excitation purity is in reference to 1931 CIE chromaticity diagram, and using the 1931 CIE chromaticity diagram in designing the light emitting devices.  The 1931 CIE chromaticity diagram is tool, see below, that can be used to determine the gamut of the luminaire reachable by the different LEDs (Examiner notes that the 1931 CIE chromaticity diagram can be used to determine other aspects of light). According to Shanda the excitation purity is a characteristic of two points on the 1931 CIE chromaticity diagram. Thus, it is inherent that a LED would have one chromaticity coordinate and a phosphor would have one chromaticity coordinate. It is further, evident that that the LED and the phosphor would have a excitation purity. 



    PNG
    media_image1.png
    319
    300
    media_image1.png
    Greyscale

Thus, it is inherent/obvious that first light emitting device and second light emitting device would each have an excitation purity value and/or percentage. Further, Shrestha teaches that excitation purity is related to color saturation. Abstract. And, one would design for different excitation purities, or adjust them, in order to provide better color saturation and greater separation of the chromaticity coordinates. Abstract. 
Therefore, based upon the evidentiary references, it would have been obvious to one of ordinary skill in the art to optimize the design of the first and second light emitting devices in order to produce a display device that provides better color saturation and extends the color gamut in order to provide a better viewing experience. Thus, while not explicitly disclosed in Mitsubishi or Sharp it would have been obvious to one of ordinary skill in the art that excitation purity of each of the first and second light emitting devices was but one design element that would have been taking into account when one of ordinary skill in the art made the device of Mitsubishi and Sharp because this would have an impact upon the saturation of the color displayed from the display. Thus, the above limitation would have been obvious.

Regarding the limitation,
in a light emission spectrum of the first light emitting device, an emission intensity at the peak emission wavelength of the first light emitting element is 0.01 times or more and 0.03 times or less of the emission intensity at the peak emission wavelength of the first phosphor,
This is considered a characteristic of the device resulting from the claimed structural features. This limitation can be found in ¶ 0016. Based upon the discussion in ¶ 0016, this limitation is the result of having the first phosphor with a 50 weight % or greater. Because the prior art teaches that the device can have the claimed first phosphor weight % it is obvious that the device would have the above characteristic. MPEP 2112 since the device has all the claimed structural features.
	Regarding claims 10, 17, 21, 
Per Applicant’s ¶ 0016, the limitations of claim 3 are also a characteristic of the weight percent of the first phosphor versus the first sealing member. Thus, these limitations would have been obvious for the same reasons as given in claim 1 above. Examiner notes that the specification and claims do not claim any other structural feature which are required for the limitations of the claims. 
Regarding claim 4, 
Per Applicant’s ¶ 0018, the limitations of claim 4 is also a characteristic of the weight percent of the first phosphor versus the first sealing member. Thus, these limitations would have been obvious for the same reasons as given in claim 1 above. Examiner notes that the 
Regarding claims 6 and 15, Mitsubishi teaches at least in figures 1-5:
The first light emitting device (2) includes a package defining a recess (2 includes 22 which contains a recess),
the first light emitting element (23) is disposed on a bottom surface of the recess (23 is at the bottom of the recess), 
the first sealing member (28) covers the first light emitting element in the recess (23), and a depth of the recess is 2/3 or more of a height of the package (while Mitsubishi does not explicitly state what the depth of the recess is to the height of the package it would have been obvious that one of ordinary skill in the art could have adjusted the size of the package relative to the depth of the recess. This is because changing the size of the package and the size of the recess are not critical to the operation of the device, and would be routine design requirements that would be taken into account by one of ordinary skill in the art based upon the specifications designing for. Thus, this claim would be obvious to one of ordinary skill in the art.
Regarding claims 8, 16, and 20, Mitsubishi teaches at least in figures 1-5:
with a content of the first phosphor is 50 weight'% or greater with respect to a total weight of the second sealing member (¶ 0126, where the binder and phosphor composition is similar to the red phosphor and binder composition; ¶¶ 0086-0089, where the amount of phosphor to binder, e.g. resin, is a matter of optimization based upon whether, and how much, one wants to form a reflective light emitting device. This is the same for claim 1 as stated above). 
Regarding claim 11, 18, and 22-23, Mitsubishi teaches at least in figures 1-5:
3: Eu ¶ 0062, where MSiAlN3:Eu, where M is (Ca,Sr) can be used for the red phosphor, or second phosphor).
	Regarding claim 13, 
Claim 13, like the limitation in claim 1, is directed to using the industry standard 1931 CIE chromaticity diagram to design first light emitting device. It would have been obvious, based upon the wavelength of the light emitting device and the wavelength of the phosphor that one of ordinary skill in the art could have optimized the x,y cooridnates of the first light emitting device as taught by at least both teaching references. This is because the these are result effective variables based upon the color one of ordinary skill in the art desired for the first light emitting device (e.g. they are convention/standard variables).
 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Chem. Corp. (JP 2006309209 (A)) (“Mitsubishi”), in light of evidentiary reference Lee et al. (US 2007/0092758 A1) (“Lee”), in view of Sharp KK et al. (JP 2008303331 (A)) (“Sharp”), in light of evidentiary reference Schanda, Janos, "CIE Chromaticity Diagrams, CIE Purity, CIE Dominant Wavelength", Encyclopedia of Color Science and Technology, DOI 10.1007/978-3-642-27851-8_325-1, Springer Science+Business Media New York 2015 (“Schanda”), in light of evidentiary reference Shrestha et al., "Enhancement of color saturation and color gamut enabled by a dual-band color filter exhibiting an adjustable spectral response" , Optics Express, 10 February 2014,  Vol. 22, No. 3, DOI:10.1364/OE.22.003691, pgs 3691-3704 (Shrestha”), Harada (US 2010/0207511 A1) (“Harada”).
Regarding claim 5, Mitsubishi teaches:
That the green phosphor can be a plurality of different materials. ¶¶ 0102-0124. Further, Mitsubishi teaches that the green phosphor can be any material that emits green light without departing from the gist of the present invention. ¶ 0102.
Harada teaches:
That a known green phosphor is Ca8MgSi4O16Cl2:Eu. ¶ 0116. 
Thus, based upon the teachings of Mitsubishi that any green phosphor could be used it would have been obvious to one of ordinary skill in the art to use the green phosphor of Harada in the device of Mitsubishi as the green phosphor of Harada is recognized in the art as being equivalent for the purpose of being a green phosphor, MPEP 2144.06, and is suitable for the intended purpose of being a green phosphor in the device of Mitsubishi. MPEP 2144.07.

Claims 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Chem. Corp. (JP 2006309209 (A)) (“Mitsubishi”), in light of evidentiary reference Lee et al. (US 2007/0092758 A1) (“Lee”), in view of Sharp KK et al. (JP 2008303331 (A)) (“Sharp”), in light of evidentiary reference Schanda, Janos, "CIE Chromaticity Diagrams, CIE Purity, CIE Dominant Wavelength", Encyclopedia of Color Science and Technology, DOI 10.1007/978-3-642-27851-8_325-1, Springer Science+Business Media New York 2015 (“Schanda”), in light of evidentiary reference Shrestha et al., "Enhancement of color saturation and color gamut enabled by a dual-band color filter exhibiting an adjustable spectral response" , Optics Express, 10 February 2014,  Vol. 22, No. 3, DOI:10.1364/OE.22.003691, pgs 3691-3704 (Shrestha”), in view of Murazaki et al. (US 8,384,092 B2).
Regarding claims 14, and 19, Mitsubishi teaches at least in figures 1-5:
A plurality of different compounds for the green first phosphor. ¶¶ 0102-127. In ¶ 0127 Mitsubishi teaches that other components, or elements, can coexist, or be added, to the green phosphor.
	
Mitsubishi does not teach:
The green  first phosphor has a composition represented by (Ca, Sr, Ba)8MgSi4O16(F, Cl, Br)2: Eu

However, Murazaki teaches:
That it was known in the art that one can also make a green phosphor, (CaEu)8MgSi4O16(CL). Col. 9 at lines 20-27. Further, Murazaki teaches that one can shift the .






Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.
First, Applicant asserts that the claimed amended range is critical to the device. Examiner has fully responded to this argument in the 35 USC § 112(a) section above.
Second, Applicant contends that the prior art in combination does not teach the claimed range. This argument is unpersuasive because based upon the teachings of Mitsubishi the amount of the first phosphor to the amount of the first sealing member is a result effective variable based upon whether one wants to form a reflective light emitting device or not. ¶¶ 0083-89. 
Third, Applicant makes a conclusory argument that the there is no reason to combine the primary and secondary references. Examiner finds the conclusory argument unpersuasive as Examiner has provided a motivation to combine the references in the 35 USC § 103 section above. 
Based upon all the above, Applicant’s arguments are unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822